Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 12, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  153413(83)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  NEXTEER AUTOMOTIVE CORPORATION,                                                                                     Justices
           Plaintiff-Appellee,
                                                                    SC: 153413
  v                                                                 COA: 324463
                                                                    Saginaw CC: 13-021401-CK
  MANDO AMERICA CORPORATION, TONY
  DODAK, THEODORE G. SEEGER, TOMY
  SEBASTIAN, CHRISTIAN ROSS, KEVIN
  ROSS, ABRAHAM GEBREGERIS,
  RAMAKRISHNAN RAJA
  VENKITASUBRAMONY, TROY STRIETER,
  JEREMY J. WARMBIER, and SCOTT
  WENDLING,
             Defendants-Appellants.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 31,
  2017 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.



        WILDER, J., took no part in this decision.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 12, 2017
                                                                               Clerk